Per Curiam.

It is clear that after the mortgage to Pyncheon, the intestate was seised as to all persons except the mortgagee ; and it is settled that a widow is dowable of an equity of redemption.1 The first mortgage was discharged, leaving in force the mortgage to S. Griswold, in which the widow had released her dower. This release was co-extensive with the mortgage ; it extended no further ; and consequently the right of dower continued, subject only to that incumbrance.2

Judgment according to verdict.


 See Cass v. Martin, 6 N. Hampsh. R. 25; Gibson v. Crehore, 5 Pick. (2nd ed.) 149, note 1; Southerin v. Mendum, 5 N. Hampsh. R. 431, 432. But see Jackson v. Dewitt, 6 Cowen, 316.


 See Revised Stat. c. 60, $ 2; 4 Kent's Comm. (3d ed.) 44.